In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     No. 18-1017V
                                  Filed: May 13, 2022
                                    UNPUBLISHED


 STACY RATZLAFF,                                             Special Master Daniel Horner

                        Petitioner,                          Shoulder Injury Related to Vaccine
 v.                                                          Administration; SIRVA; Tetanus-
                                                             Diphtheria-Pertussis (Tdap); Table
 SECRETARY OF HEALTH AND                                     Injury
 HUMAN SERVICES,

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC,
for petitioner.
Rachelle Bishop, U.S. Department of Justice, Washington, DC, for respondent.

                                RULING ON ENTITLEMENT 1

       On July 16, 2018, Stacy Ratzlaff (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that she
suffered a shoulder injury related to vaccine administration (“SIRVA”) as a result
of her November 15, 2016 Tetanus-Diphtheria-Pertussis (“Tdap”) vaccination.
Petition at 1.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I

am required to post it on the United States Court of Federal Claims' website in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). This means the ruling will be available to
anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14
days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material
fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,

for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).


                                                  1
       On May 10, 2022, Respondent filed an amended Rule 4(c) report in which
he indicates that he will not continue to defend the case in light of prior fact
finding by the undersigned. Respondent’s Rule 4(c) Report at 1. Specifically,
Respondent states that:

       DICP has reviewed the evidence filed in this case, as well as the
       Finding of Fact issued on March 10, 2022. Recognizing that the
       Court’s factual finding that petitioner experienced pain within forty-
       eight hours of her vaccination is the law of the case, respondent
       advises that he will not defend the case during further proceedings
       before the Office of Special Masters . . . respondent submits that
       petitioner has otherwise satisfied the criteria set forth in the Vaccine
       Injury Table and the Qualifications and Aids to Interpretation (“QAI”)
       for SIRVA. Specifically, petitioner had no recent history of pain,
       inflammation, or dysfunction of her left shoulder that explains her
       post-vaccination presentation; the Court found that the onset of pain
       occurred within forty-eight hours after receipt of an intramuscular
       vaccination; the pain was limited to the shoulder in which the vaccine
       was administered; and, no other condition or abnormality has been
       identified to explain petitioner’s left shoulder pain.

Id. at 4 (internal citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Daniel T. Horner
                                     Daniel T. Horner
                                     Special Master




                                          2